TUTTLE, District Judge.
The petition for naturalization No. 16326 of Antonio Lon-go, filed with this court on August 5, 1926, came on regularly for hearing on September 19,1927. The following facts were presented to the court:
(1) The petitioner was bom in Italy, May 27, 1894.
(2) Petitioner landed in the United States some time in 1919. He did not, upon his arrival in this country,' comply with the immigration laws requiring him to submit himself for inspection as an immigrant and to pay a head tax.
(3) On October 6, 1919, he declared his intention to become a citizen.
(4) On March 9,1921, for the first time, he paid a head tax, was inspected by immigration officials, and secured a legal entrance into the United States.
The court hqlds that, since this petitioner did not secure a legal entrance into the United States for permanent residence purposes until March 9, 1921, his declaration of intention, dated October 6,1919, is invalid and insufficient upon which to basea petition for naturalization. Under the law, it seems apparent that a declaration of intention can be made legally by an alien only when he is legally a resident of the United States. In re Connal (D. C.) 8 F.(2d) 374; In re Jensen (D. C.) 11 F.(2d) 414.
Petition denied.